Citation Nr: 1600460	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.
 
2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee instability, currently evaluated as 20 percent disabling.
 
4.  Entitlement to an increased rating for right knee instability, currently evaluated as 20 percent disabling.
 
5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and May 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is manifested by painful motion and by flexion, at worst, limited to 90 degrees with pain beginning at 90 degrees, but without evidence of ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.
 
2.  The Veteran's degenerative joint disease of the right knee is manifested by painful motion and by flexion, at worst, limited to 90 degrees with pain beginning at 90 degrees, but without evidence of ankylosis, recurrent subluxation, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.

3.  The Veteran's left knee instability is manifested by giving way, requiring the use of a brace and/or cane, but is otherwise well-controlled and not severe.
 
4.  The Veteran's right knee instability is manifested by giving way, requiring the use of a brace and/or cane, but is otherwise well-controlled and not severe.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

3.  The criteria for an evaluation in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).
 
4.  The criteria for an evaluation in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed a claim for an increased rating in this case in May 2007, after which the RO's August 2007 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Additionally, a July 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records, as well as his Social Security Administration records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also afforded several VA examinations pertaining to his knee disabilities during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  These examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, September 2007, June 2011, and May 2014 examinations related to the Veteran's knees.  The examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Ratings - Right and Left Knees

The Veteran was initially awarded service connection for a bilateral knee disability, characterized as chondromalacia, by way of a February 1979 rating decision.  Noncompensable ratings for each knee were assigned at that time.  Following a June 2004 claim for an increase, the RO issued an October 2004 rating decision increasing each knee to 10 percent disabling.  These ratings were confirmed and continued by way of a May 2005 rating decision.  In April 2006, the Veteran's 10 percent knee ratings were recharacterized as degenerative joint disease with the continued 10 percent rating assigned for painful motion.  At that time separate 20 percent ratings were also assigned for each knee for instability.  In May 2007, the Veteran filed this claim for an increased rating.  Following the September 2007 VA examination, the RO issued an April 2008 rating decision proposing a rating reduction, which was followed by the June 2008 rating decision on appeal, which continued the 10 percent rating for painful motion for each knee, and reduced the instability rating to noncompensable, effective September 1, 2008.  The Veteran perfected an appeal as to these findings.  In May 2011, the RO issued a rating decision awarding a 10 percent rating for each knee for instability, effective September 1, 2008, the date of the reduction.  In November 2012, however, the Board issued a decision finding the June 2008 rating action improper and restoring the 20 percent disability rating for instability in each knee to the 20 percent previously assigned, and remanding the claims for current VA examination.  A December 2012 rating decision effectuated the Board's decision.  Thus, the issues on appeal are as stated in the case caption, above.  In particular, the Board will examine whether a rating in excess of 10 percent is warranted for either knee's limited or painful motion at any time during the pendency of this claim, and whether a rating in excess of 20 percent is warranted for either knee's instability at any time during the pendency of this claim.

Shortly following the Veteran's claim for an increase, he was afforded a September 2007 VA (QTC) examination.  At this time, the Veteran reported chronic weakness, stiffness, swelling, giving way, locking and constant pain.  These symptoms came on spontaneously, as well as with physical activity and stress.  He reported being unable to function without his pain medication.  The Veteran was unemployed for three years at the time of the examination, reporting he could not work and has limited physical activity due to his knee pain.  The examiner noted the Veteran could perform all activities of daily living independently, and he does not utilize a device.  The Veteran had a normal gait.  Physical examination revealed no edema, effusion, weakness, tenderness, redness, heat, guarding movements or subluxation in either knee joint.  There was no locking pain, but there was bilateral crepitus.  Range of motion was 0 degrees extension to 140 degrees flexion in both knees.  The examiner noted that there was no pain induced with the range of motion testing, although after repetitive use testing, there was pain, without fatigue, weakness, lack of endurance, or incoordination.  There was no additional degree limitation after repetitive use.  The joint was stable on the left and right.  Varus, valgus, Drawer's and McMurray's testing were negative, bilaterally.  The Board observes the Veteran's report in June 2009, as well as at his Board hearing, that this examiner did not actually physically examine the Veteran, did not touch his knees and only briefly looked at him.  The Board is, therefore, thoroughly examining and noting the clinical findings within the Veteran's records to assess the severity of the Veteran's knee disabilities around this time.

In December 2007, the Veteran reported to the emergency room at the Southern Virginia Regional Medical Center with left knee pain, which was worsening in the prior two to three days.  Effusion and painful motion were noted as associated with degenerative joint disease of the knee.  Physical examination revealed no edema and full range of motion.  The Veteran was ambulating with a limp.  X-ray revealed chondrocalcinosis secondary to degenerative arthritis affecting the lateral compartment of the left knee.  The Veteran was prescribed Darvocet and discharged home.  The Veteran saw a VA physician the next day, who noted the Veteran also having been given a cane prescription at the emergency room.  Physical examination revealed "good" range of motion, bilaterally, with no tenderness to palpation, but some pain with range of motion on the left.  The Veteran was also trained with a cane at that time, with notation of gait instability and occasional unsteadiness with walking.

January 2008 VA follow up notes indicate the Veteran reported significant improvement in his knee pain since the emergency room visit.  Bilateral range of motion was reported as normal at that time with a notation that the Veteran did not complain of pain with motion or at the ends of motions.  The examining physician recommended activities to increase strength and health of the joints, along with the use of ice and a knee sleeve as needed.

In May and June 2008 statements related to the RO's reduction of his ratings, the Veteran reported additional follow up treatment in February and April 2008, during which time the physician pulled fluid off of both knees and gave the Veteran steroid shots.  Notes from a May 2008 VA rheumatology clinic consultation show the Veteran's knee pain to be the worst of his joint pain, with the right knee pain greater than the left on that day.  Physical examination showed bilateral knee pain to palpation with a small effusion in the right knee.  Laboratory testing found no uric acid and steroid injections for the knee pain were given.  October 2008 clinical notes show the Veteran's report of occasional steroid injections, which relieve pain for one to two months.  The Veteran again reported being unable to work due to the pain.

A December 2009 clinical evaluation notes the history of recommendation of exercise and strengthening, although the Veteran had not done any exercising, does not work or do anything strenuous.  The Veteran reported he is unable to exercise because "all [of his] other joints went down hill."  Range of motion and stability were both examined and noted as normal.  The Veteran carried a cane in his right hand and wore bilateral knee sleeves at the time of this examination.  X-ray at this time showed stable osteoarthritis in the lateral and to lesser extent patellofemoral compartments of the right knee, and stable left chondrocalcinosis with stable left femoral lesion, likely representing bone infarct.  The examiner noted the Veteran's knees were weaker than two years prior because of the lack of exercise and strength training.

The Veteran again underwent VA (QTC) examination in June 2011.  The Veteran reported ongoing weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain, but no heat, redness, deformity, drainage, effusion, subluxation and dislocation.  At the time of this examination, the Veteran first reported flare-ups of pain, which occur three to four times per day, lasting for one hour each time, with a severity of seven on a scale of one to ten.  During flare-up, the Veteran is limited getting in and out of cars and tubs, getting up and down from the toilet, difficulty with standing and walking.  The Veteran reported being unable to work since 2004.  The examiner observed the Veteran's need for a brace on the knee for ambulation, but he walked with a normal gait and no signs of abnormal weight-bearing or breakdown, callosities or unusual shoe wear pattern.  Physical examination revealed tenderness in both knees, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation in either knee, no genu recurvatum and no locking pain.  There was crepitus in both knees.  There was no ankylosis in either knee.  The Veteran's right and left knee range of motions was from extension at 0 degrees to 140 degrees flexion, with pain during motion, but without limitation of motion due to pain.  Following repetitive motion, neither knee was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  All ligament stability tests in both knees were normal.  The examiner found the Veteran's knee disabilities to cause partial impairment of physical activities of employment and activities of daily living.

At the time of the Veteran's August 2012 Board hearing, he was wearing knee braces (sleeves) and walking with a cane.  The Veteran reported a worsening in his knee disability since his 2011 VA examination.  The Veteran also reported ongoing instability.  In particular, if not wearing his braces, he will frequently fall because his knees give out.  He also reported intermittent flare-ups of pain with swelling and heat.  

The Veteran's Social Security Administration (SSA) records were received in December 2012.  These records show the Veteran was deemed disabled by this agency due to spine disability, as well as osteoarthrosis and allied disorders, generally.  He was deemed disabled as of December 2003.  The records associated with the SSA file are dated prior to the pendency of this claim, but the Board observes that bilateral knee pain is noted throughout.

January 2014 rheumatology clinic notes show the most recent knee injection having been in August 2013, and at the time of the January 2014 visit, the Veteran was still feeling relief from that injection.  

In April 2014, the Veteran underwent his most recent VA (QTC) examination.  The Veteran reported flare-up of soreness when standing, stooping, sitting or walking for a long time.  The examiner indicated there is no additional limitation of functional ability of the knee joint during flare-ups.  At the time of this examination, right and left knee flexion was to 90 degrees, with pain beginning at 90 degrees.  Extension in both knees was to 0 degrees, with pain at 5 degrees.  Range of motion was unchanged following repetitive use testing.  The examiner noted functional loss due to the knee disabilities as including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight-bearing, bilaterally.  Joint stability testing was normal, bilaterally, and the examiner indicated that there is no subluxation in either knee.  The examiner did indicate frequent episodes of joint locking, pain and effusion, bilaterally.  The examiner also stated, "[t]he impact of the knee/lower leg condition(s) on the claimant's ability to work is standing, ambulating, stairs, squatting, kneeling and running limitations."

September 2014 primary care notes show ongoing knee pain, "currently controlled on current regimen."  January 2015 VA rheumatology clinic notes show the Veteran was seen due to increasing knee pain, which was deemed due to the weather.  By this time, the Veteran had joined a local community-based exercise facility and was "able to participate well."  The Veteran refused injections on this date.  The physician noted the Veteran's osteoarthritis to be moderately controlled and instructed for the continued use of the knee braces and medication as needed, with continued walking and return for injection if pain worsens.  

The RO has assigned separate 10 percent disability ratings for the Veteran's right and left knee disabilities, pursuant to Diagnostic Code 5010, which instructs traumatic arthritis to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Degenerative arthritis established by radiographic imaging/x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  Id.  VA regulation defines the knee as a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (normal leg flexion and extension is between 0 degrees and 140 degrees). 

Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 90 degrees with pain at 90 degrees, bilaterally.  Extension remained normal, bilaterally, throughout the pendency of these claims.  Thus, the findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for either the right or left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Chronic pain was reported in the right knee and in the left knee throughout the claim and appeal.   However, the evidence of record does not support a rating in excess of 10 percent for the either knee disability as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Moreover, consistently throughout the claim, no additional limitation of joint function was shown after repetition due to pain, fatigability, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Based on this evidence, the Board finds that neither of the Veteran's knees warrants a rating in excess of 10 percent at any time since the claim for increased rating in May 2007.  As degenerative arthritis for both knees has been shown by radiographic evidence, and painful motion of the knees has been shown, the presently assigned 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Ankylosis of either knee has not been shown, nor has a right or left knee replacement.  Accordingly, ratings under these provision are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 (2015).  Moreover, neither dislocation nor removal of the semilunar cartilage has been shown in either knee and therefore, ratings under these provisions are also not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2015).  Genu recurvatum was consistently reported as not present for either knee, and there is no evidence of impairment of the tibia and fibula.  Thus, there is no basis for an increase or a separate rating under those provisions.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2015).

The Veteran is in receipt of separate 20 percent ratings for each knee due to instability.  An increase to 30 percent may be assigned if there is evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Throughout the pendency of these claims, the Veteran has consistently reported his knee giving way without the use of sleeves (flexible knee braces).  VA clinicians also prescribed the use of a cane.  While the Veteran reports difficulty with his lower extremities giving way while walking or attempting to climb stairs, particularly if not braced, there was no evidence suggestive of severe impairment in this regard.  Further, stability testing of the joint was conducted at each of the VA examinations, all three of which reported a lack of objective evidence showing instability of either knee joint.  Subluxation was never indicated in either the clinical records or VA examination reports.  Because the evidence, including the Veteran's competent lay reports of his symptoms, do not suggest a severe level of instability, a separate 30 percent rating, is not warranted for recurrent subluxation or lateral instability of either knee under Diagnostic Code 5257, as the requisite medical findings have not been made.

The Board has also considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his knee disorders.  The Veteran's statements are competent evidence as to the symptoms of his bilateral knee disorders as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each of the Veteran's knee disabilities has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right and left knee disabilities than his statements.

For the reasons stated above, the presently assigned ratings for each knee are appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257.  The medical evidence does not establish that an increase is warranted for either knee at any time period during the Veteran's appeal.  See Hart, 21 Vet. App. at 509. 

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 10 percent for either the right or left knee degenerative joint disease, or in excess of 20 percent for either the right or left knee instability disabilities throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's disabilities are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's disability picture exhibits other related factors as marked interference with employment or frequent periods of hospitalization.

The Board finds that the Veteran's disability picture in this case, with regard to each of the disabilities evaluated above, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

The Veteran's service connected degenerative joint disease of each knee is  evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  His right and left knee instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257.  Both were also considered under all rating criteria pertinent to the function of the knee.  These rating criteria specifically contemplate the level of occupational and social impairment caused by the Veteran's bilateral knee disability, and higher ratings are available with certain degrees of limited motion, ankylosis, instability and functional loss due to pain.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right and left knee disabilities.  The Veteran's right and left knee degenerative joint disease is manifested by painful motion and by flexion, at worst, limited to 90 degrees with pain beginning at 90 degrees, but without evidence of recurrent subluxation, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 rating assigned for each knee under Diagnostic Codes 5003 and 5010.  The Veteran's right and left knee instability is shown to manifest by giving way, particularly if not wearing a brace or using his cane.  There is no indication of a severe level of instability, and the disability is consistently shown to be managed by the use of his braces and cane.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 20 rating assigned for each knee under Diagnostic Code 5257.

Consequently, the Board concludes that a schedular evaluations assigned with regard to each of the disabilities evaluated in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

An evaluation in excess of 20 percent for left knee instability is denied.

An evaluation in excess of 20 percent for right knee instability is denied.



REMAND

As noted in the Board's prior remand, a TDIU is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has explicitly claimed to be unemployable throughout the pendency of these claims due to the pain associated with his service-connected knee disabilities.  The VA examiners consistently recognized limitations in his ability to perform physically demanding jobs due to his knee disabilities, however, at no time has an examiner provided an opinion as to whether the Veteran is unable to obtain and maintain substantially gainful employment due to his knee disabilities alone.  Further, the Board recognizes the Veteran's August 2012 hearing testimony, during which he reported seeing a psychiatrist following his first VA knee examination, due to the stress caused.  This implies some psychiatric involvement in the disabilities at issue, which may impact his employability as well.

On remand, the RO or Appeals Management Center must obtain any psychiatric care records, to include those referenced by the Veteran at his August 2012 hearing.  38 C.F.R. § 3.159(c)(2) (2015).  Once the record is complete, the Veteran should be afforded a VA examination with an opinion as to his employability.  38 C.F.R. § 3.159(c)(4) (2015).




Accordingly, the case is remanded for the following action:

1.  The RO must assist the Veteran in development of the record as it relates to his claim of entitlement to TDIU, to include obtaining any VA psychiatric treatment related to the Veteran's knee disability, such as that referenced by the Veteran at his August 2012 hearing.  In particular, the Veteran claimed to have sought the care of a VA psychiatrist or psychologist following his initial VA examination of his knees due to the stress involved.  

2.  Thereafter, the Veteran must be afforded an examination to determine the effects of his service-connected knee disabilities (to include any psychiatric/psychological stress related to the knee disability as suggested at the Board hearing) on his ability to maintain substantially gainful employment consistent with his education and occupational experience.  

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an assessment of employability and the reasons for any unemployability during the entire course of the Veteran's pending appeal, which have been pending since the Veteran's May 2007 claim for an increased rating for his knees.  All opinions provided must include an explanation of the bases for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue of whether entitlement to a TDIU is warranted at any time since the Veteran's claim (since May 2007).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


